DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai et al. (U.S. Patent No. 8,034,659).
Regarding to claim 1, Nagai teaches  processing method for a workpiece, comprising: 
a stacking step of stacking a sheet and a flat plate on a front side of the workpiece to form a stack in which the sheet is held between the workpiece and the flat plate (Fig. 2(A), column 7, lines 43-50, stacking sheet 3 and a flat plate 2 on a front side of the workpiece 6 to form a stack in which the sheet 3 is held between the workpiece 6 and the flat plate 2), 
a thermocompression bonding step of thermocompression bonding the sheet to the workpiece while planarizing the sheet with the flat plate by heating the sheet and applying an external force to the stack (Figs. 2(A)-(B), column 8, lines 15, thermocompression, which involved heat and downward force, bonds the sheet 3 to the workpiece 6. Since the surface of the workpiece 6 is not flat, bonding sheet 3 becomes wavy when it is pushed toward the workpiece 6. However, the flat plate 2 have a flat surface, it keeps the upper surface of the sheet 3 flat during bonding process, by heating the sheet 3 and applying an external force A2 to the stack), 
a holding step of holding the workpiece via the sheet by a holding table, after performing the thermocompression bonding step, the holding table having a transparent portion with a transparent member included therein (Figs. 4(A)-(B), column 10, lines 6-11, holding the workpiece 6 via the sheet by a holding table including chuck 8 and elements 9-10, after performing the thermocompression bonding step, the holding table having a transparent portion with a transparent member 9 included therein), 
an alignment step of performing an alignment by imaging the workpiece through the transparent portion and the sheet, after performing the holding step (Fig. 5(A), column 10, lines 62-63, performing an alignment by imaging the workpiece through the transparent portion and the sheet using camera 14, after performing the holding step), and 
a processing step of processing the workpiece by a processing unit after performing the alignment step (Figs. 5(B)-(C), column 10, lines 63-67, processing the workpiece by a cutter after performing the alignment step).
Regarding to claim 3, Nagai teaches the workpiece has, on the front side of the workpiece, a device region in which a plurality of devices is formed (Fig. 2(B), circuits 6a, electrodes 4), and the sheet has an adhesive layer at a region not corresponding to the device region of the workpiece (Fig. 2(B), regions of adhesive layer 3 outside of lines L1).
Regarding to claim 4, Nagai teaches a thermocompression bonding method for thermocompression bonding a sheet to a workpiece, comprising: 
a stacking step of stacking the sheet and a flat plate on a front side of the workpiece to form a stack in which the sheet is held between the workpiece and the flat plate (Fig. 2(A), column 7, lines 43-50, stacking sheet 3 and a flat plate 2 on a front side of the workpiece 6 to form a stack in which the sheet 3 is held between the workpiece 6 and the flat plate 2); and 
a thermocompression bonding step of thermocompression bonding the sheet to the workpiece while planarizing the sheet with the flat plate by heating the sheet and applying an external force to the stack, after performing the stacking step (Fig. 2(B), column 8, lines 15, thermocompression bonding the sheet 3 to the workpiece 6. Since the surface of the workpiece 6 is not flat, bonding sheet 3 becomes wavy when it is pushed toward the workpiece 6. However, the flat plate 2 have a flat surface, it keeps the upper surface of the sheet 3 flat during bonding process by heating the sheet 3 and applying an external force to the stack).
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saruyama et al. (U.S. Patent Application Publication No. 2016/0381801).
Regarding to claim 4, Saruyama teaches a thermocompression bonding method for thermocompression bonding a sheet to a workpiece, comprising: 
a stacking step of stacking the sheet and a flat plate on a front side of the workpiece to form a stack in which the sheet is held between the workpiece and the flat plate (Fig. 12A, stacking sheet 106 and a flat plate 103 on a front side of the workpiece 101 to form a stack in which the sheet 105 is held between the workpiece 101 and the flat plate 103); and 
a thermocompression bonding step of thermocompression bonding the sheet to the workpiece while planarizing the sheet with the flat plate by heating the sheet and applying an external force to the stack, after performing the stacking step (Fig. 12B, [0003], last 5 lines , thermocompression bonding the sheet 105 to the workpiece 101. Since the surface of the workpiece 101 is not flat, bonding sheet 105 becomes wavy when it is pushed toward the workpiece 101. However, the flat plate 103 have a flat surface, it keeps the upper surface of the sheet 105 flat during bonding process by heating the sheet 105 and applying an external force to the stack).
Claim 4 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by McClain et al. (U.S. Patent Application Publication No. 2018/0366434).
Regarding to claim 4, McClain teaches a thermocompression bonding method for thermocompression bonding a sheet to a workpiece, comprising: 
a stacking step of stacking the sheet and a flat plate on a front side of the workpiece to form a stack in which the sheet is held between the workpiece and the flat plate (Fig. 3A, stacking sheet 214 and a flat plate S on a front side of the workpiece SD to form a stack in which the sheet 104 is held between the workpiece SD and the flat plate S); and 
a thermocompression bonding step of thermocompression bonding the sheet to the workpiece while planarizing the sheet with the flat plate by heating the sheet and applying an external force to the stack, after performing the stacking step (Fig. 3A, [0031], lines 1-15, thermocompression bonding the sheet 214 to the workpiece SD. Since the surface of the workpiece SD is not flat, bonding sheet 214 becomes wavy when it is pushed toward the workpiece SD. However, the flat plate S have a flat surface, it keeps the upper surface of the sheet 214 flat during bonding process by heating the sheet 214 and applying an external force to the stack).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (U.S. Patent No. 8,034,659), as applied to claim 1 above, in view of Bayless et al. (U.S. Patent Application Publication No. 2019/0148335).
Regarding to claim 2, Nagai teaches 
the workpiece has projections and depressions on the front side (Fig. 2(A), elements 4
the sheet has a thickness greater than a difference in height between the projections and the depressions (Fig. 2(B), sheet 3 has a thickness greater than a difference in height between the projections 4 and the depressions 6a), 
the sheet is stacked on the front side of the workpiece in the stacking step (Fig. 2(B), sheet 3 is stacked on the front side of the workpiece 6 in the stacking step), 
the sheet is thermocompression bonded to the front side of the workpiece in the thermocompression bonding step (Figs. 2(A)-(B), sheet 3 is thermocompression bonded to the front side of the workpiece 6 in the thermocompression bonding step), 
the workpiece is held on the front side of the workpiece via the sheet by the holding table in the holding step (Fig. 4(B), the workpiece 6 is held on the front side of the workpiece via the sheet 3 by the holding table (including element 9) in the holding step).
Nagai does not discloses the workpiece is processed from a back side of the workpiece by the processing unit in the processing step.
Bayless discloses a workpiece is processed from a back side of the workpiece by the processing unit in the processing step after the workpiece is bonded onto an adhesive sheet (Fig. 7; [0032], workpiece is processed from a back side of the workpiece by a grinding tool after the the workpiece is bonded onto adhesive sheet 102). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagai in view of Bayless to process the workpiece from a back side of the workpiece by the processing unit in the processing step in order to thindown the substrate thickness, thus to prevent warping due mismatch stress among materials.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.